DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 6, 8, 10, 15-20, 22, 23, 26, 30, 34 in the reply filed on 11/17/2021 is acknowledged.
Claims 35, 36, 44 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 18 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 15-20, 30, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalluri et al (WO 2016/201323, December 2016, cited from IDS).
Kalluri et al disclose an exosome for treating cancer comprising siRNA targeting KRAS and specifically KrasG12D (see paragraphs [0005-0007, 0012]). The exosome can comprise more than one therapeutic agent, for example, antibody or antisense oligonucleotide (see paragraphs [0007, 0010, 0076]) and can be a part of pharmaceutical composition (see paragraph [00111]). Kalluri et al do not disclose that such exosome repolarizes the macrophage .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 10, 15-20, 30, 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri et al, above, and in further view of Brown (WO 2010/115202, October 2010) and Vickers et al (THE JOURNAL OF BIOLOGICAL CHEMISTRY, 2003, vol.278, no.9: 7108-7118).
Teachings of Kalluri et al are discussed above.

Brown teaches a number of siRNAs targeting KRAS (see Abstract), including siRNA with antisense strand of SEQ ID NO: 3226 (see page 215), which fully comprises instant SEQ ID NO: 6.
Vickers et al teach that generally siRNAs and ASOs target the same sites of mRNA (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify exosome taught by Kalluri et al to comprise ASO comprising instant SEQ ID NO: 6 based on teachings of Brown and Vickers et al. One of the ordinary in the art would be motivated to do so, because Brown et al teach the siRNA targeting KRAS, same as Kalluri et al, and Vickers et al teach that ASO can have the same target as siRNA, therefore providing motivation to create ASO targeting the same sequence as siRNA of Brown and include such ASO in exosome of Kalluri et al, because they teach that the exosome can comprise ASOs, arriving at instant invention.

Claims 1, 3, 6, 8, 15-20, 22, 23, 30, 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri et al, above, and in further view of Seeger et al (US 2016/0243192, August 2016).
Teachings of Kalluri et al are discussed above.
Kalluri et al do not teach exosome further comprising Nivolumab.
Seeger et al teach that exosomes for treating cancer can comprise therapeutic antibodies such as Nivolumab (see Abstract, paragraph [0079]).
.

Claims 1, 3, 6, 8, 15-20, 26, 30, 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri et al, above, and in further view of Dooley et al (WO 2019/040920, claiming priority to 62/550543, August 2017 and 62/656956, April 2018, cited from IDS).
Teachings of Kalluri et al are discussed above.
Kalluri et al do not teach exosome further comprising PTGFRN fused to antibody.
Dooley et al teach surface-engineered exosomes for presentation of therapeutical protein on the surface (see paragraph [0009]), such therapeutic protein can be antibody fused to PTGFRN (see paragraphs [0027, 0029, 00122]), providing exosomes with improved properties (see paragraph [00127]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to improve exosome taught by Kalluri et al by further comprising PTGFRN fused to antibody according to teachings of Dooley et al. One of the ordinary skill in the art would be motivated to do so, because Dooley et al teach improving exosomes by fusing antibody to PTGFRN on exosome surface.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 6, 8, 10, 15-20, 22, 23, 26, 30, 34  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10723782 in view of Kalluri et al, above, Seeger et al, above, Brown, above, and Vickers et al, above. Claims from ‘782 recite an extracellular vesicle comprising fusion protein comprising PTGFRN. Teachings of Kalluri et al, Seeger et al, Brown, and Vickers et al are discussed above. It would have been obvious to modify exosome from ‘782 with elements taught by Kalluri et al, Seeger et al, Brown, and Vickers et al, arriving at instant invention.

Claims 1, 3, 6, 8, 10, 15-20, 22, 23, 26, 30, 34  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/921,351 in view of Kalluri et al, above, Seeger et al, above, Brown, above, and Vickers et al, above. Claims from ‘351 recite an extracellular vesicle comprising immunomodulating compound. Teachings of Kalluri et al, Seeger et al, Brown, and Vickers et al are discussed above. It would have been obvious to create exosome such as claimed in ‘351 .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 6, 8, 10, 15-20, 22, 23, 26, 30, 34  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-10, 14, 18, 19, 26, 30, 36-39, 60, 61, 64 of copending Application No. 16/327,282 in view of Kalluri et al, above, Seeger et al, above, Brown, above, and Vickers et al, above. Claims from ‘282 recite methods of treatment using exosomes comprising immunomodulating compounds such as siRNAs and ASOs. Teachings of Kalluri et al, Seeger et al, Brown, and Vickers et al are discussed above. It would have been obvious to use exosome with elements taught by Kalluri et al, Seeger et al, Brown, and Vickers et al, in methods claimed in ‘282. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 6, 8, 10, 15-20, 22, 23, 26, 30, 34  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, 17, 19-24, 27-28, 30-33, 35-38, 43-46, 48, 50-53, 55, 58, 61, 63, 65, 67, 72-75 of copending Application No. 16/762,439 in view of Kalluri et al, above, Seeger et al, above, Brown, above, and Vickers et al, above. Claims from ‘439 recite methods of making exosomes comprising immunomodulating compounds such as siRNAs and ASOs. Teachings of Kalluri et al, Seeger et al, Brown, and Vickers et al are discussed above. It would have been obvious to make exosomes with elements taught by Kalluri et al, Seeger et al, Brown, and Vickers et al, by methods claimed in ‘439. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635